Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 77-82, 85 and 87-117 are pending in the application. Claims 79, 90, 98, 106, 107, 112 and 113 are rejected. Claims 77, 78, 80-82, 85, 87-89, 91-97, 99-105, 108-111 and 114-117 are allowed.


Response to Amendment / Argument
Objections and rejections made in the previous Office Action have been overcome by Applicant's amendments to the claims. 

Election/Restrictions
Applicant’s amendments have placed claim 77 in condition for allowance. Since the search and examination of the instant claims has been extended according to MPEP 803.02 to include the entire scope of Markush claim 77, dependent claims have been rejoined and examined.

Claim Objections
In claims 112 and 113, It is suggested that Applicant amend the limitations “the functional derivative of said targeting group;” and “the functional derivative of said photosensitive group;” to replace the word “the” with the word “a”. It would be readily apparent to a person having skill in the art that there would not be a singular functional derivative of the noted groups, but the suggested amendment would avoid any possible assertion that the claims lack antecedent basis.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 98, 106, 107, 112, 113 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 98 is rejected based on the presence of the asterisks in the various structural depictions found in Groups (1) and (2). Claim 98 does not provide a definition for the noted asterisk and the definition found in parent claim appears to be referring to connecting to LPEG, which would not occur for the groups being defined in claim 98.
Claim 98 is further rejected as indefinite based on the scope of Group (7) that includes structures having a subscript “ng=2” but where the claim further recites that “ng … represents a generation number of 2, 3, 4, 5 or 6;”. Accordingly, it is unclear if the structures containing “ng=2” are limited to having a generation number of 2 or any of the recited options listed later.
Claim 106 is rejected as indefinite since the text of the claim provides a definition for M20; however, none of the structures appear to contain a variable M20. For this reason, it is unclear if the text erroneously refers to M20 or if one of the structures is erroneous.

Claim 112 recites the limitation "said therapeutic targeting group" in line 2 of the claim. There is insufficient antecedent basis for this limitation in the claim. Neither parent claim 100 nor claim 77 recites a therapeutic targeting group. Claim 77 refers to a group capable of “therapeutic targeting binding;” however, it is unclear if dependent claim 112 is intending to be limiting this option. It appears that claim 112 may have been intended to depend from claim 111.
Claim 113 recites the limitation "said photosensitive group" in line 2 of the claim. There is insufficient antecedent basis for this limitation in the claim. Neither parent claim 100 nor claim 77 recites a photosensitive group. Claim 77 refers to a group capable of “photoreactive response;” however, it is unclear if dependent claim 113 is intending to be limiting this option. It appears that claim 113 may have been intended to depend from claim 111.

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form 

Claim 79 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Parent claim 77 has been amended to recite two possible options for LPEG in terms of generic structures and the two structures found in claim 79 only appear to represent drawings where each of the two possible structures is inserted into the overall structure, i.e. claim 79 appears to cover the identical scope to claim 77. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim 90 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 90 recites that U1 and U2 can either be symmetrical or asymmetrical; however, these would appear to be the only options, i.e. either the two PEG branches connect via identical or different linkages. For this reason, claim 90 appears to cover the identical scope to claim 77. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Allowable Subject Matter
Claims 77, 78, 80-82, 85, 87-89, 91-97, 99-105, 108-111 and 114-117 are allowed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW P COUGHLIN whose telephone number is (571)270-1311.  The examiner can normally be reached on Monday - Friday, 10 am - 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on 571-272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MATTHEW P COUGHLIN/Primary Examiner, Art Unit 1626